Citation Nr: 1453504	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.
 
2. Entitlement to service connection for a bilateral knee disorder, including as secondary to lumbar spine disorder.
 
3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to December 1987 and from November 1990 to April 1991.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for service connection.

In June 2012, the Veteran was afforded a videoconference hearing before the undersigned.  A hearing transcript is associated with the record. 

In March 2013, the Board remanded the appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014 correspondence, the Veteran indicated that he desired a Board hearing at his local RO.  The AOJ must take appropriate action to fulfill the Veteran's request for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the Montgomery, Alabama RO with appropriate notice as to the date, time, and location of the scheduled hearing and the consequences for missing a hearing without good cause.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



